 1                                                                                          JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   SAMUEL LOVE,                                  No. ED CV 18-814 PA (SPx)

12                 Plaintiff,                      JUDGMENT AND PERMANENT
                                                   INJUNCTION
            v.
13
     PAMG, INC.,
14
                   Defendant.
15
16
17          In accordance with the Court’s October 17, 2018 Minute Order granting the Motion
18   for Default Judgment filed by plaintiff Samuel Love (“Plaintiff”), it is hereby ORDERED,
19   ADJUDGED, AND DECREED that:
20          1.     Defendant PAMG, INC. (“Defendant”) shall pay to Plaintiff the total amount
21   of $8,835.50 (itemized as statutory damages of $4,000.00, attorneys’ fees of $4,205.50, and
22   litigation costs of $630.00); and
23          2.     Defendant is ordered to provide a compliant accessible parking space at the
24   property located at or about 1595 West Valley Boulevard, Colton, California, in compliance
25   with the Americans with Disabilities Act Accessibility Guidelines.
26   DATED: October 17, 2018
                                                      __________________________________
27
                                                                 Percy Anderson
28                                                          United States District Judge
